DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayden, Sr. (US 7,938,671).
Regarding claim 8, Hayden, Sr. discloses an arrangement comprising a control box 14; a control box housing (see fig. 2, 3); a mains plug (mounted on back surface 20 of electronic component 14) in a wall of the control box housing; and a mains cable 12 with a mains cable socket 18, wherein the mains cable is guided in a mains cable clamping guide 36 (column 3, lines 31 - 42) in a clamped manner and the mains cable socket to fully cover the mains cable clamping guide in the insertion direction, and the mains cable is inserted into the mains plug so as to form a loop in the mains cable (see fig. 1 - 3).
Regarding claim 9, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls 42, or clamping jaws (see fig. 1 - 3).
Regarding claim 10, Hayden, Sr. discloses the mains cable clamping guide has at least two opposite clamping lugs, clamping walls, or clamping jaws that extend parallel to one another (see fig. 1 - 3).

Allowable Subject Matter
Claims 1 – 7 are allowed.
the prior art of record does not teach “strain relief device has a channel-like mains cable clamping guide arranged upstream of the mains plug in the insertion direction of the mains cable socket and so as to run transversely to the insertion direction in the control box housing and therefore below the mains plug such that when the mains cable socket is inserted into the mains plug” as recited in independent claims 1 and 4. Claims 1 – 7 depend from independent claims 1 or 4 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 08/24/2021 have been fully considered but they are not persuasive. 
The applicant argues “Applicant respectfully submits that Hayden does not disclose “said mains cable socket is inserted into said mains plug so as to form a loop in said mains cable and to fully cover said mains cable clamping guide”. The Examiner identifies Hayden’s clamping guide as securing portion 36. However, FIG. 1 above shows that Hayden’s cord head 16 does not cover his securing portion 36 when inserted into his socket assembly 18. Hayden may form a loop in his cable by passing the cable through the cord retainer 10 twice, but hi as required by Applicant’s claims (FIG. 1-3). Hayden does disclose that the securing portion 36 has a “resiliently deformable lateral opening 44 bounded by opposing edge Surfaces 46” (Col. 3, Ln. 30-34). This opening 44 may hold the cable in the securing portion 36, but this is not equivalent to the cord head covering the securing portion 36 when inserted as shown in Applicant’s FIG. 3 below. Applicant’s mains cable socket 28 covers the cable clamping guide 
The examiner points out that description of “cable clamping guide“ in claim 8 is very broad and therefore Hayden’s cord head covering the securing portion meaningfully corresponds to “mains cable socket is inserted into said mains plug so as to form a loop in said mains cable and to fully cover said mains cable clamping guide”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        9/3/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831